Name: Commission Regulation (EC) No 2734/2000 of 14 December 2000 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from or amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R2734Commission Regulation (EC) No 2734/2000 of 14 December 2000 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from or amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 316 , 15/12/2000 P. 0045 - 0048Commission Regulation (EC) No 2734/2000of 14 December 2000amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from or amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as amended by Commission Regulation (EC) No 907/2000(2), and in particular Articles 38(2) and 47(8) thereof,Whereas:(1) Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender(3), as last amended by Regulation (EC) No 2652/2000(4), opens buying-in by invitation to tender in certain Member States or regions of a Member State for certain quality groups.(2) Recent events involving bovine spongiform encephalopathy (BSE) have provoked a serious loss of consumer confidence in the safety of beef and veal. This has led to a sharp drop in beef consumption and a significant decline in prices, which may well last for some time. As a result, the market for beef and veal is severely disrupted and there is a risk that it might collapse entirely. Urgent support measures are therefore required in accordance with Article 38(1) of Regulation (EC) No 1254/1999.(3) In view of the market situation described above and to improve the effectiveness of the measures to be taken, additional products should be accepted into intervention, carcases of animals which have had to be kept for a longer period than usual due to low demand and which exceed the maximum permitted weight should be accepted and, finally, the increase to be applied to the average market price in order to calculate the maximum buying-in price should be adjusted temporarily to take account, in particular, of increased costs and reduced receipts in the sector.(4) Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom(5), as last amended by Regulation (EC) No 1176/2000(6), adopted special measures in respect of bovine animals reared in the United Kingdom which are more than 30 months old. Those measures comprise the slaughtering and subsequent destruction of such cattle. Castrated animals from the United Kingdom exceeding that age are not therefore eligible for public intervention. Moreover, Commission Decision 2000/764/EC(7) lays down that all bovine animals over 30 months of age subject to normal slaughter for human consumption are to be examined by one of the approved rapid tests listed in Annex IV(A) to Commission Decision 98/272/EC(8), as amended by Decision 2000/374/EC(9), as of 1 July 2001 at the latest. Animals that have not been subject to those tests may not therefore be accepted into public intervention with a view to subsequent disposal on the market.(5) For intervention to develop its full impact, a second special invitation to tender should be opened for the month of December 2000. To this end, an additional deadline should be laid down for the submission of tenders and a delivery period fixed.(6) In view of the problems of recording prices where there is very little activity in the market and taking into account Community price trends, it may be necessary to assume that the average Community market price, as referred to in the first indent of Article 47(3) of Regulation (EC) No 1254/1999, is less than 84 % of the intervention price and that the latest weekly market price recorded is sufficient to open the second invitation to tender for December 2000.(7) In order to deal with the further disturbance of the market which may result from the entry onto the market of substantial numbers of male store animals originating in the Community, which have been kept on their holdings of origin due to a lack of demand and for which these holdings no longer have fodder, the necessary support measures should be adopted and buying-in of carcases from such animals permitted. Moreover, to prevent the buying-in of animals almost ready for market, a limit should be placed on the weight of eligible carcases under these arrangements. To avoid granting duplicate aid, a mechanism should be introduced making full payment of the buying-in price conditional on the producer not having applied for the special premium referred to in Article 4 of Regulation (EC) No 1254/1999 for the animal concerned. Finally, further additions to or derogations from the normal intervention scheme as laid down by Regulation (EC) No 1254/1999 are also needed.(8) Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(10), as amended by Commission Regulation (EC) No 2258/2000(11), introduces a compulsory beef labelling system with which intervention products must comply.(9) Certain provisions of Commission Regulation (EC) No 562/2000(12) should accordingly be derogated from or amended.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 1627/89 is replaced by the Annex to this Regulation.Article 2Notwithstanding the first subparagraph of Article 4(1) of Regulation (EC) No 562/2000, the additional products which may be bought into intervention shall be as follows:- category A, class O2 and class O3,- Ireland: category C, class O4,- United Kingdom-Northern Ireland: category C, class O4.Article 3In addition to Article 4(2) of Regulation (EC) No 562/2000:(a) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old may not be bought in;(b) in the other Member States, carcases and half-carcases of castrated animals which are more than 30 months old and which have not been subjected to one of the approved rapid tests listed in Annex IV(A) to Decision 98/272/EC may not be bought in.Article 4A second special invitation to tender shall be opened for the month of December 2000.To this end:- in addition to Article 10 of Regulation (EC) No 562/2000, the deadline for the submission of tenders corresponding to this invitation to tender shall be the third Tuesday of the month of December 2000,- notwithstanding Article 16(2) of Regulation (EC) No 562/2000, the delivery period shall end on 12 January 2001.Article 5Notwithstanding Article 33(3) of Regulation (EC) No 562/2000:- invitations to tender may be opened where a Member State or region of a Member State meets the condition laid down in the second indent of the first subparagraph of Article 47(3) of Regulation (EC) No 1254/1999,- the latest weekly market prices recorded in Member States or regions of Member States shall be sufficient to open the buying-in referred to in Article 4 of this Regulation.Article 61. Notwithstanding Article 4(2)(g) of Regulation (EC) No 562/2000, the maximum weight of the carcases referred to therein shall be 380 kg. However, for the first two invitations to tender the maximum weight shall be 430 kg.2. Notwithstanding Article 36 of Regulation (EC) No 562/2000:(a) in the case of invitations to tender under Article 47(3) of Regulation (EC) No 1254/1999, the increase applicable to the average market price shall be EUR 14 per 100 kg carcase weight;(b) in the case of invitations to tender under Article 47(5) of Regulation (EC) No 1254/1999, the increase applicable to the average market price shall be EUR 7 per 100 kg carcase weight.Article 7Buying-in in accordance with Regulation (EC) No 562/2000 and this Regulation shall also be opened in respect of carcases and half-carcases of male animals of Community origin under 12 months old in category A and under 14 months old in category C.To this end:- the carcase weight shall be between 140 and 200 kg and carcases shall not show any deformities or anomalies of weight vis-Ã -vis the age of the animal,- where the carcases and half-carcases presented for intervention are of animals at least nine months old, the buying-in price to be paid to the successful tenderer shall be reduced by EUR 61 per half-carcase delivered. However, where proof is provided that no special premium has been applied for in respect of the animal concerned, that reduction shall not apply,- the price offered shall be without reference to product quality,- Article 13(3) of Regulation (EC) No 562/2000 shall apply to buying-in as referred to in this Article. However, the coefficients laid down may be different from those laid down under that Article in the case of buying-in of other products,- the following provisions of Regulation (EC) No 562/2000 shall not apply:(a) Article 4(3)(b) and (c), with the exception of those concerning the markings indicating the category and the slaughter number;(b) Article 18(3);(c) Article 20, except in the United Kingdom and Portugal;(d) Article 36;(e) the information in Annex II relating to the classification of products.Moreover, with respect to products purchased in conformity with this Article:- notwithstanding Article 11(5)(a) of Regulation (EC) No 562/2000, tenders must relate to at least 5 tonnes,- when notifying tenders to the Commission, the intervention agencies must specify the quantities concerned,- such products shall be stored separately, by invitation to tender or by month of storage, in easily identifiable lots,- the notifications provided for in Article 31(1), (2), (3) and (4) of Regulation (EC) No 562/2000 shall be sent separately from those required for other intervention products.Article 8The following point is added to Article 4(3) of Regulation (EC) No 562/2000:"(d) labelled in accordance with the system introduced by Regulation (EC) No 1760/2000."Article 9This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to the second invitation to tender opened in December 2000 and to the invitations to tender opened during the first quarter of 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 105, 3.5.2000, p. 6.(3) OJ L 159, 10.6.1989, p. 36.(4) OJ L 303, 2.12.2000, p. 9.(5) OJ L 99, 20.4.1996, p. 14.(6) OJ L 131, 1.6.2000, p. 37.(7) OJ L 305, 6.12.2000, p. 35.(8) OJ L 122, 24.4.1998, p. 59.(9) OJ L 135, 8.6.2000, p. 27.(10) OJ L 204, 11.8.2000, p. 1.(11) OJ L 258, 12.10.2000, p. 26.(12) OJ L 68, 16.3.2000, p. 22.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAEstados miembros o regiones de Estados miembros y grupos de calidades previstos en el apartado 1 del artÃ ­culo 1 del Reglamento (CEE) no 1627/89/Medlemsstater eller regioner og kvalitetsgrupper, jf. artikel 1, stk. 1, i forordning (EÃF) nr. 1627/89/Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1627/89 genannten QualitÃ ¤tsgruppen/Ã Ã Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1627/89/Member States or regions of a Member State and quality groups referred to in Article 1(1) of Regulation (EEC) No 1627/89/Ã tats membres ou rÃ ©gions d'Ã tats membres et groupes de qualitÃ ©s visÃ ©s Ã l'article 1er, paragraphe 1, du rÃ ¨glement (CEE) no 1627/89/Stati membri o regioni di Stati membri e gruppi di qualitÃ di cui all'articolo 1, paragrafo 1, del regolamento (CEE) n. 1627/89/In artikel 1, lid 1, van Verordening (EEG) nr. 1627/89 bedoelde lidstaten of gebieden van een lidstaat en kwaliteitsgroepen/Estados-Membros ou regiÃ µes de Estados-Membros e grupos de qualidades referidos no n.o 1 do artigo 1.o do Regulamento (CEE) n.o 1627/89/JÃ ¤senvaltiot tai alueet ja asetuksen (ETY) N:o 1627/89 1 artiklan 1 kohdan tarkoittamat laaturyhmÃ ¤t/Medlemsstater eller regioner och kvalitetsgrupper som avses i artikel 1.1 i fÃ ¶rordning (EEG) nr 1627/89>TABLE>